DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/645,628 filed on December 22, 2021.  Currently claims 1-23 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	Applicant’s disclosure of related application information in paragraph [0001] of the specification is acknowledged.  However, USPTO records show that the related application information should also include US Patent Application No. 17/408,452. Paragraph [0001] should be corrected to reflect the correct information.  

Claim Objections
4.	Claims 1, 18, and 22 are objected to because of the following informalities:  
Regarding claim 1, step (d)(i) limits “delivering request content” should be changed to “receiving a report of an issue” as recited in (d)(ii) since (d)(2) clearly recited “in response to receiving a report of an issue.  See the preamble and step (a) of claim 14 as an example.  
Regarding claim 18, as shown in claim 1, claim 18 also uses “content request” and “report request” in interchangeable manner.  Claim 18 should also be corrected in the same manner as claim 1.  
Claim 22, line 3: please delete “a person.”  
Appropriate correction is required.

Allowable Subject Matter
5.	Claims 2-17, 19-21, and 23 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a system for contactless communication (or reporting an issue associated with a facility) within an educational campus, and a user can scan the tag associated with the facility and report an issue regarding the facility, and employee device is alerted about the issue, and when the report is resolved or updated, the status indicator is sent by the system.  Such a system as limited claim 1 is neither disclosed nor suggested by the cited references.  The method claims are also allowable.  US patent 11,106,753 (Application 17/302,233) and US patent 11,263,282 (Application No. 17/408,452) by the Applicant have been reviewed for double patenting issues, but they appear to be distinct in claims.
 
7.	This application is in condition for allowance except for the following formal matters raised in paragraphs 4 and 5 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 3, 2022